EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims:
In line 3 of claim 1: “… wherein: …” should be changed to --… wherein …--; 
In line 7 of claim 1: “… includes: …” should be changed to --… includes …--; 
In line 29 of claim 1: “… includes: …” should be changed to --… includes …--; 
In line 3 of claim 8: “… wherein: …” should be changed to --… wherein …--; 
In line 7 of claim 8: “… includes: …” should be changed to --… includes …--; 
In line 2 of claim 10: “… wherein: …” should be changed to --… wherein …--; 
In line 3 of claim 12: “… wherein: …” should be changed to --… wherein …--; 
In line 7 of claim 12: “… includes: …” should be changed to --… includes …--; and 
In line 2 of claim 14: “… wherein: …” should be changed to --… wherein …--.

Examiner’s Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Choi (U.S. Pub. No. US 2019/0212780 A1), Kim (U.S. Pub. No. US 2018/0174511 A1) and Lee (U.S. Patent No. US 10,804,340 B2), either individually or in combination, does not teach the limitations “a first scanning line connected to the fifth subpixel circuit, the first scanning line not being connected to the second subpixel circuit, a second scanning line adjacent to the first scanning line and connected to the first subpixel circuit and the second subpixel circuit, the second scanning line not being connected to the fourth subpixel circuit or the fifth subpixel circuit, and a third scanning line adjacent to the second scanning line, different from the first scanning line and the second scanning line, and connected to the fourth subpixel circuit, the third scanning line not being connected to the first subpixel circuit” in combination with other limitations of the base claim 1.

4.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Mon - Fri 9:00am - 6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691